Case 2:20-cv-09106-JAK-MRW Document 19 Filed 09/09/21 Page 1 of 2 Page ID #:490




    1   TRACY L. WILKISON
    2   Acting United States Attorney
        DAVID M. HARRIS
    3   Assistant United States Attorney
    4   Chief, Civil Division
        CEDINA M. KIM
    5
        Assistant United States Attorney
    6   Senior Trial Attorney, Civil Division
    7   STACY WIESBROCK, CSBN 257920
        Special Assistant United States Attorney
    8         Social Security Administration
    9         160 Spear St., Suite 800
              San Francisco, CA 94105
   10
              Telephone: (510) 970-4865
   11         Facsimile: (415) 744-0134
   12
              Email: stacy.wiesbrock@ssa.gov
        Attorneys for Defendant
   13                         UNITED STATES DISTRICT COURT
   14                       CENTRAL DISTRICT OF CALIFORNIA
                                      WESTERN DIVISION
   15
   16   JENNA SPONSLER,                       ) No. 2:20-cv-09106-JAK-MRW
                                              )
   17                                         )
              Plaintiff,                      )
   18                                         ) JUDGMENT OF REMAND
                     v.                       )
   19                                         )
        KILOLO KIJAKAZI,1                     )
   20   Acting Commissioner of Social         )
                                              )
   21   Security,                             )
                                              )
   22                                         )
              Defendant.                      )
   23         The Court having approved the parties’ Stipulation to Voluntary Remand
   24   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
   25   (“Stipulation”) lodged concurrent with the lodging of the within Judgment of
   26
   27   1
         Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9,
   28   2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo
        Kijakazi should be substituted, therefore, for Andrew Saul as the defendant in this
        suit. No further action need be taken to continue this suit by reason of the last
        sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
Case 2:20-cv-09106-JAK-MRW Document 19 Filed 09/09/21 Page 2 of 2 Page ID #:491




    1   Remand, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the
    2   above-captioned action is remanded to the Commissioner of Social Security for
    3   further proceedings consistent with the Stipulation to Remand.
    4
    5   DATED: 6HSWHPEHU  
    6                                         JOHN A. KRONSTADT
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
